ACCEPTED
                                                                                                     14-15-01040-CV
                                                                                    FOURTEENTH COURT OF FILED
                                                                                                            APPEALS
                                                                                            12/4/2015 4:03:19 PM
                                                                                                  HOUSTON,     TEXAS
                                                                                                     Stan12:00:00
                                                                                             12/21/2015    Stanart AM
                                                                                                    County Clerk
                                                                                              CHRISTOPHER      PRINE
                                                                                                    Harris County
                                                                                                              CLERK

                                          NO. 1061040

SHOPPER EVENTS, LLC                             §     IN THE COUNTY COURT
                                                                          FILED IN
                                                §                  14th COURT OF APPEALS
         Plaintiff,                             §                     HOUSTON, TEXAS
                                                §                  12/21/2015 9:06:00 AM
v.                                              §     AT LAW NO. THREE  (3)
                                                                   CHRISTOPHER     A. PRINE
                                                §                           Clerk
ROOFTOP GROUP USA, INC.                         §
dba Rooftop Brands                              §
                                                §
                Defendant.                      §     HARRIS COUNTY, TEXAS


                       DEFENDANT ROOFTOP GROUP USA, INC.’S
                      NOTICE OF APPEAL FOR RESTRICTED APPEAL

         1.     Defendant Rooftop Group USA, Inc. (“Rooftop”) desires to appeal from the Final

Default Judgment signed by this Court on August 19, 2015.

         2.     Defendant Rooftop appeals to either the First or Fourteenth Court of Appeals.

         3.     Defendant Rooftop is a party affected by the Final Default Judgment of this

Court.

       4.       Defendant Rooftop did not participate, personally or through an attorney, in the
hearing that resulted in the Final Default Judgment that it is appealing.

       5.       Defendant Rooftop did not timely file any postjudgment motions, a request for
findings of fact and conclusions of law, or a Notice of Appeal.
Respectfully submitted this 4th day of December, 2015,


                                     /s/Charles J. Rogers
                                    Charles J. Rogers
                                    Texas State Bar No. 00786205
                                    Conley Rose, P.C.
                                    1001 McKinney Street, Suite 1800
                                    Houston, Texas 77002-6421
                                    Telephone: (713) 238-8049
                                    Facsimile: (713) 238-8008
                                    CRogers@conleyrose.com

                                    ATTORNEY FOR DEFENDANT
                                    ROOFTOP GROUP USA, INC.




                                       2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2015, I served the foregoing Defendant

Rooftop Group USA, Inc.’s Notice of Appeal for Restricted Appeal on the Plaintiff by serving

its attorney listed below by e-mail pursuant to Rule 21a of the Texas Rules of Civil Procedure.

               *********
               Stephen E. Price                                      SPrice@freedmanprice.com
               Freedman & Price PC
               105 West 8th Street
               Austin Texas 78701
               Attorney for Plaintiff
               Shopper Events, LLC
               *********

                                            /s/Charles J. Rogers
                                           Charles J. Rogers




                                                3
                                                                                                         FILED
                                                                                          12/8/2015 2:42:04 AM
                                                                                                   Stan Stanart
                                                                                                  County Clerk
                                                                                                  Harris County

                                          NO. 1061040

SHOPPER EVENTS, LLC                             §      IN THE COUNTY COURT
                                                §
       Plaintiff,                               §
                                                §
v.                                              §      AT LAW NO. THREE (3)
                                                §
ROOFTOP GROUP USA, INC.                         §
dba Rooftop Brands                              §
                                                §
               Defendant.                       §      HARRIS COUNTY, TEXAS


          NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS
                    SUPPLEMENT TO NOTICE OF APPEAL

       Pursuant to Local Rule 1.4 of the First and Fourteenth Courts of Appeals, Defendant

Rooftop Group USA, Inc. (“Rooftop”) states that it has not previously filed a related appeal or

original proceeding in either the First or Fourteenth Court of Appeals.




       Respectfully submitted this 8th day of December, 2015,


                                              /s/Charles J. Rogers
                                             Charles J. Rogers
                                             Texas State Bar No. 00786205
                                             Conley Rose, P.C.
                                             1001 McKinney Street, Suite 1800
                                             Houston, Texas 77002-6421
                                             Telephone: (713) 238-8049
                                             Facsimile: (713) 238-8008
                                             CRogers@conleyrose.com

                                             ATTORNEY FOR DEFENDANT
                                             ROOFTOP GROUP USA, INC.
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of December, 2015, I served the foregoing Notice of

and Assignment of Related Case in Appeals - Supplement to Notice of Appeal on the Plaintiff

by serving its attorney listed below electronically through the electronic-filing manager pursuant

to Rule 21a(a)(1) of the Texas Rules of Civil Procedure.

               *********
               Stephen E. Price                                      SPrice@freedmanprice.com
               Freedman & Price PC
               105 West 8th Street
               Austin Texas 78701
               Attorney for Plaintiff
               Shopper Events, LLC
               *********

                                            /s/Charles J. Rogers
                                           Charles J. Rogers




                                                2